Citation Nr: 0318540	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether continuous cohabitation may be established in the 
marriage of the appellant and the veteran, for purposes of 
receiving Dependency and Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1974, from September 15, 1991, to March 6, 1992, and from 
June 17, 1996, to March 6, 1997.  The record reflects that he 
died on June [redacted], 2000.  The appellant states that she is the 
veteran's surviving spouse.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
March 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied the benefits sought on appeal.


REMAND

The Board has determined that this claim must be remanded for 
the completion of additional development prior to any review 
on appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  See also 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Further, in light of recent precedent, 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), it is apparent that the Board itself cannot 
undertake such actions.  

Accordingly, this case is REMANDED for the following:

1.  Efforts should be undertaken to review 
the claims file and ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), has been taken for the claim.  
This action should include written notice 
to the appellant and her representative of 
the provisions of the VCAA and the laws 
applicable to her claim, as well as of the 
roles of VA and the appellant in 
identifying and gathering evidence 
relevant to her claim.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant and her 
representative must be afforded the 
appropriate period of time for response to 
such notice and/or development as required 
by VA law.  

2.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should again be allowed for 
response by the appellant and/or her 
representative.

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which she desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until she is 
so notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


